COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


CRYSTAL LYNN LOWE,                              §
              Appellant,                                          No. 08-16-00255-CR
                                                §
                                                                    Appeal from the
V.                                              §
                                                                  426th District Court
                                                §
THE STATE OF TEXAS,                                              of Bell County, Texas
               Appellee.                        §
                                                                      (TC# 75432)
                                                §


                                MEMORANDUM OPINION

       Crystal Lynn Lowe has filed a motion to dismiss her appeal. Rule 42.2(a) permits an

appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

court’s decision. TEX.R.APP.P. 42.2(a).      Finding that Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.



December 14, 2016
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)